DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statements (IDS), submitted March 15, 2021 and July 14, 2021, have been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Objections
5.	Claims 1, 2, 4, and 7-9 are objected to because of the following informalities:  Claim 1 recites a plurality of battery cells and then at least one venting knife protruding toward “the battery cell”, Claims 2 and 4-5 recite “the bus bar” of Claims 1 and 3, respectively, and Claims 7-9 recite “the battery cell” but there is a plurality of bus bars in Claim 1 and Claim 3 .  However, it is not clear which battery cell the at least one knife is protruding toward, and so this limitation may present an issue of lack of antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Butt US PG Publication 2010/0248010 in view of Yang US PG Publication 2009/0305116.
Regarding Claim 1, Yang discloses a battery module comprising a battery stack in which a plurality of pouch-shaped battery cells comprising a cathode tab and an anode tab 110/120 are stacked, and a bus bar assembly which comprises bus bars 520 (having supports/holder shown as lower case 500) connecting at least one of a plurality of cathode tabs and anode tabs 110/120 located at at least one end of the battery stack (see Figs 1-4; paras 0027-0030, 0070-0077).  Yang fails to specifically disclose wherein the bus bar assembly comprises a venting part including at least one venting knife which protrudes from the bus bars toward the battery cell.  However, in the same field of endeavor of battery packs/modules having pouch-shaped cells and connective busbars with supports/ holders, Butt discloses a battery system having a knife (tooth) 410/411 mounted externally to the cells to puncture pouch-shaped battery cells in a controllable manner if the cells were to expand into contact with it (para 0051) so that pressure can be relieved from the battery expanding from increased internal pressure (para 0064) .  While Butt exemplifies the tooth or teeth being located on a heat sink or alternatively on a busbar support (Fig. 9, 23; para 0064), the skilled artisan would recognize that because Butt states that the “knife” should be mounted externally, then it would have been obvious before the effective filing date of the instant application to choose a location, such as on the busbar holder (lower case) of Yang or the busbar 520 itself of Yang, as a matter of which object would best suit the design of Yang, to form a venting knife which protrudes toward the battery cell since Butt teaches that a knife placed outside the pouch to puncture the cells in a controllable manner can protect the cells by relieving pressure.
Regarding Claim 2, Yang modified by Butt fails to specifically disclose wherein the venting knife 410/411 is integrally formed with the bus bar.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the venting knife of Yang modified by Butt integrally with the bus bar in order to ensure that the knife is best secured in the bus bar since the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
Regarding Claims 3 and 4, Butt teaches wherein the venting part further comprises a knife support part (the hole in which the tooth or venting knife is mounted) which is integrally formed with the part on which the venting knife is mounted and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to integrally form a knife support part in the bus bar of Yang (where the venting knife is mounted) since Butt teaches that this is how the venting knife should be mounted and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 5, Yang modified by Butt teaches that the bus bar includes a hole into which the venting knife is inserted (see rejection of Claim 3) and wherein the venting part is coupled with the bus bar.  Yang and Butt do not teach wherein the knife support part is dipsoed on an outside of the bus bar and the venting knife passes through the slit to protrude toward the battery cell but the skilled artisan would find it obvious to arrange the parts of Yang and Butt in this way to provide best access to the battery while still providing room for the battery to be as big as possible to maximize the capacity of the power supply.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 6, Yang discloses a sensing unit 700 configured to monitor states (voltage) of the battery cells (Figs. 7-10; paras 0085-0087).
7.	Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Butt US PG Publication 2010/0248010 in view of Yang US PG Publication 2009/0305116, as applied to Claim 6, and further in view of Du CN110311185.
Regarding Claims 7 and 11-12, Yang modified by Butt discloses the claimed battery module as described in the rejection of Claim 6, which is incorporated herein in its entirety, including disclosing a sensing unit. Yang modified by Butt fails to specifically disclose wherein the sensing unit comprises a pressure sensor which senses a pressure in the battery cell and further comprises a gas detection sensor which detects a gas leaked from a venting hold by the venting part and wherein the gas detection sensor is coupled with the bus bar assembly.  However, in the same field of endeavor of battery modules, Du discloses a monitoring system for a battery that includes not only a voltage sensor but also a pressure sensor and a gas detection sensor for control purposes to transmit early warning information (abstract) since this would permit the user (e.g. driver, para 0033, in Du) to have this information and improves safety monitoring.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a gas detection sensor and a pressure sensor in the battery of Yang and Butt because Du teaches that this control purposes to transmit early warning information (abstract) since this would permit the user to have this information and improves safety monitoring.  The skilled artisan would find it obvious to place the gas detection sensor in proximity to the venting hole formed by the venting knife of Yang, Butt, and Du, and to couple said sensor with the bus bar assembly in order to detect the gas expelled since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 8, the main control node 13 of Du (modifying Yang and Butt) is capable of transmitting a pressure exceeding signal to the user when the pressure measured by the pressure sensor exceeds a primary designated pressure.  
Regarding Claim 9, Yang modified by Butt and Du does not specifically disclose actuation parts located between the bus bars and battery stack which are configured to further protrude the venting knives toward the battery cell , when the pressure in the battery cell measured by the pressure sensor exceeds a secondary designated pressure having a value great than the primary designated pressure.  However, this automation of the action of piercing the battery to relieve excess pressure is nothing more than an obvious change in the safety feature of Yang modified by Butt and Du, wherein the activity is automated, and to provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art. See In re Venner, 120 USPQ 192 (CCPA 1958) (see MPEP § 2144.04).  
Regarding Claim 10, Yang and Butt teaches wherein the venting part further comprises a knife support part (the hole in which the tooth or venting knife is mounted) (see rejection of Claim 3 above).  Yang teaches that elastic bent parts hold parts of the battery module structure (para 0077) but Yang modified by Butt fails to specifically recite that the actuation part includes an elastic member and the knife support part.  However, it would have been obvious to a person having ordinary skill in the art to form the actuation member having an elastic member in order to hold the venting knife since an elastic member is known to hold parts of the battery module structure as taught by Yang and to combine the actuation member of Yang modified by Butt and Du with the knife support part in order to simplify the structure since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729